Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2020 was filed before the mailing date of the Non-final rejection on 2/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 3/19/2020 have been approved by the examiner.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ ELECTRO-OPTICAL DEVICE WITH A LUMINANCE ADJUSTMENT LAYER ”.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6. 	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7. 	In claim 1, the phrase “ the first optical path length adjustment layer includes a luminance adjustment layer having a refractive index smaller than a refractive index of the first optical path length adjustment layer ” is vague and indefinite since the language is confusing.  How can the first optical path length adjustment layer have refractive index smaller than itself?
8.	In claim 1, the phrase “ white color is displayed , a current consumption in the first pixel is ½ or more and 1 or less than a current consumption is the second pixel ” is vague and indefinite since it is not clear from the claim which structure allows for the consumption to be different between the first and second pixels. 
oxide layer in order to shift the resonance wavelength of the microcavity to the predetermined wavelength (see pages 1152-1157).
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
9. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.








AC/February 27, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897